DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new grounds of rejections because of newly added limitation into currently amended claims. Response to the amendment is as below.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang Fuhl, " Pupil Net: Convolution neural network for Robust pupil detection" (Hereafter Fuhl) in view of Ikai et al. (US 2013/0077884) (hereafter Ikai) and further in view of Hu et al. (US2021/0004572)(hereafter Hu).
 	Regarding claim 1, Fuhl discloses a pupil detection device (see abstract, robust pupil detection) comprising: a filter weight learner configured to generate a target image based on pupil coordinate (see, page 2, left column, pupil location, and image-based pupil detection, see abstract, coarse pupil position identification) data acquired from a learning image and learn weights (see, Fig. 2, CNN, 3.3. CNN weights) of a plurality of filters (see, fig. 2, CNN architecture, page 3, right column, the different amounts of filters in convolution layer, page 4, CNN training with learning also discloses CNN weights) in order to generate a filtered image (see, Fig. 2), a split image generator configured to generate a pupil region split image for an input image using the plurality of filters having the learned weights (see, Fig. 2, evaluate the regions with CNN and select the sub region center of the maximum, which is provided to up sampling the position, sub-region is here split image for an input image also teaches Fig. 2, the split image around coarse position in overlapping sub regions, hence, sub regions are split image into several regions); and a pupil coordinate detector configured to remove noise of the pupil region split image, select at least one of a plurality of pixels from which noise is removed, and detect pupil coordinates (see, Fig. 2, page 3, right column, the convolution layer with followed by pooling layer and fully connected layer, the bottom part, fine positioning, which evaluate regions with CNN and select the sub region center of the 
	But the combined teachings do not explicitly disclose merging a first feature map obtained by performing a first filtering on the learning image with a second feature map obtained by performing a second filtering on the learning image to generate the filtered image. However, in same field of endeavor Hu teaches in Fig. 3B, the 208B, the concatenate layer, 316 combining the feature maps generated from two filters, 312 and 314. paragraph [0035], the 3×3 filter 312 and the 5×5 filter 314 each pass through a BN layer 308 and a ReLU layer 310 prior to a concatenate layer 316 which merges the feature maps from both the 3×3 filter 312 and the 5×5 filter 314. Therefore, It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of HU with the Fuhl and Ikai, as a whole, so as to implement the teachings of HU to merge the first feature map obtained by first filtering and second feature map obtained by second filtering to generate the merged feature maps, the motivation is to effectively generating the feature map associated with the facial attribute (Hu, see abstract).  
s 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fahl, Ikai and Hu and further in view of Fuchs et al. (US 2021/0074036) (hereafter Fuchs).
 	Regarding claim 2, Fahl further discloses the pupil detection device wherein the plurality of filters comprises: a convolution filter configured to perform weighted convolution filtering and to generate a feature map (Fig. 2, the CNN with downscaling image and evaluate regions with CNN, 5.1, number of filters in the convolution layer, CNN with learned filters and weights, Fig. 10, filter weights); an up-sampling filter configured to perform up-sampling filtering on the input feature map (see, Fig. 2, up sampled position). But, the combined teachings do not explicitly disclose a max-pooling filter configured to select a main value from an input feature map and perform max-pooling filtering.  However, in same field of endeavor, Fuchs teaches in paragraph [0190], the model corrector 1126 may increase or decrease the one or more parameters of the set of transform layers of the encoder 1118 and of the decoder 1120 based on whether the error measure is positive or negative.  In some embodiments, in modifying the parameters in the encoder 1118 or the decoder 1120, the model corrector 1126 may perform one or more regularizations on at least one of the transform layers in the encoder 1118 or the decoder 1120 based on the error measure.  The regularization may include, for example, dropout, drop connect, stochastic pooling, or max pooling, among others.  In some embodiments, the model corrector 1126 may modify, adjust, or set the size of at least one of the transform layers in the encoder 1118 or the decoder 1120 based on the error measure. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Fuchs with Fahl, Ikai and Hu, as a whole, to maximum pooling the output of the convolution filter pixels, the motivation is to produce the object of interest with maximum pixel values. 
 	Regarding claim 3, the combined teachings further discloses the pupil detection device wherein the plurality of filters comprise an encoder configured to perform the max-pooling filtering (see, Fuchs, paragraph [0190], encoder-decoder model).

 	Regarding claim 6, the combined teachings further discloses the pupil detection device wherein the plurality of filters further comprise an auxiliary filter having at least one of the max-pooling filter, and at least one of the up-sampling filter (see, Fig. 1B, max pooling filters, see paragraph [0190], modifying the parameters in the encoder 1118 or the decoder 1120, the model corrector 1126 may perform one or more regularizations on at least one of the transform layers in the encoder 1118 or the decoder 1120 based on the error measure.  The regularization may include, for example, dropout, drop connect, stochastic pooling, or max pooling, among others.  In some embodiments, the model corrector 1126 may modify, adjust, or set the size of at least one of the transform layers in the encoder 1118 or the decoder 1120 based on the error measure up sampling, and convolution filters).

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fahl, Ikai, Hu and Fuchs and further in view of Wang et al. (US 2021/0232848) (hereafter Wang).
 	Regarding claim 5, the combined teachings do not explicitly disclose the pupil detection device of claim 3, wherein the filter weight learner comprises a skip connecting network configured to connect a feature map input to the encoder to a feature map obtained by performing up-sampling filtering on an output of the encoder. However, in same field of endeavor, Wang teaches [0008] According to further preferred embodiments, so-called skip connections from encoder layers to decoder layers are provided to incorporate low-level but high-resolution feature maps in order to obtain accurate per-pixel predictions.  In other words, a skip-connection enables to transfer . 

7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fahl, Ikai and Hu and further in view of Yang et al. (US 2017/0302901) (hereafter Yang).
 	Regarding claim 19, Fahl does not discloses the pupil detection device, wherein the filter weight learner is configured to perform labeling on the learning image to acquire pupil coordinate data, expands the pupil coordinate data, and performs Gaussian filtering to generate the target image. However, in same field of endeavor, Yang teaches in paragraph [0058], Statistical collection is performed on mask values of remaining pixels.  If there is a pixel whose mask is labeled as a pixel in an occluded region, the pixel p is set to be in the occluded region.  Finally, Gaussian filtering is performed on an expanded mask, an 11.times.11 window is selected as a Gaussian kernel, .sigma.  takes a value of 5, and an alpha channel value is set.  By sorting the depth differences, a critical pixel 

 8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fahl, Ikai and Hu and further in view of Yamamoto et al. (US 2019/0357759) (hereafter Yamamoto).
Regarding claim 20, the combined teachings do not explicitly disclose the pupil detection device wherein the pupil coordinate detector is configured to remove noise of the pupil region split image and to perform indexing on the pupil region split image from which the noise is removed to detect pupil coordinates. However, in same field of endeavor, Yamamoto teaches as shown in Fig. 2, the image sensor, 48 and noise reduction unit, 58 reduces the noise and the noise reduced image provided to the image processing unit, 61, see, Fig. 3, the region setting unit, 83 and index value calculation unit, 84. See, paragraph [0048] The noise reduction unit 58 performs noise reduction processing on the luminance channel Y, the chroma channel Cb, and the chroma channel Cr, by using, for example, a moving average method, a median filter method, or the like. [0062] By using the endoscope image, the index value calculating unit 84 calculates the index value in the region that is set as the calculation region 105 in which the region setting unit 83 calculates the index value.  The index value calculating unit 84 can calculate, for example, the index value based on characteristics (e.g., size, shape, distribution, or density) of a structure that the observation target has, such as a pit pattern, or the index value based on characteristics of a tissue such as a blood vessel. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Yamamoto with the Fahl, . 

Allowable Subject Matter
9.	Claims 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/24/2022